Case 1:10-cv-00439-KD-C Document 93 Filed 02/09/21 Page 1 of 2                          PageID #: 4673




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

TIMOTHY W. SAUNDERS,                                :
    Petitioner,                                     :
                                                    :
v.                                                  :         CIVIL ACTION: 1:10-00439-KD-C
                                                    :
STATE OF ALABAMA,                                   :
     Respondent.                                    :

                                                ORDER

        This matter is before the Court on Petitioner Timothy W. Saunders (Saunders)' Motion for

Certificate of Appealability (Doc. 90) and Respondent State of Alabama (State)'s Opposition (Doc.

92).

        Specifically, before the Court is Saunders' motion for a certificate of appealability (COA) to

appeal the Court's denial of his Rule 59(e) motion to alter or amend as to the Court's denial of his Rule

60(b)(6) motion. Saunders seeks a COA as with regard to the following issues, claiming that for same,

reasonable jurists could disagree: 1) whether his Rule 60(b)(6) Motion was untimely; 2) whether the

applicable standard to analyze the conflict of interest is that of a constitutional violation rather than a

statutory violation of 18 U.S.C. § 3599; 3) whether any conflict of interest was waived; and 4) whether

due process required an evidentiary hearing for the proper adjudication of the Rule 60(b)(6) Motion.

        Saunders seeks to appeal the denial of his most recent Rule 59(e) motion. A COA is required

for an appeal arising from Rule 59(e) and Rule 60(b) motions following a 28 U.S.C. § 2254 petition.

To obtain a COA, Saunders must make “a substantial showing of the denial of a constitutional right[]”

-- that “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.'"). Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot

v. Estelle, 463 U.S. 800, 893 n.4 (1983)). See also 28 U.S.C. § 2253(c)(2) ("[a] certificate of
                                                    1
Case 1:10-cv-00439-KD-C Document 93 Filed 02/09/21 Page 2 of 2                           PageID #: 4674




appealability may issue under paragraph (1) only if the applicant has made a substantial showing of

the denial of a constitutional right[])". See generally Perez v. Secretary, Fla. Dept. of Corr., 711 F.3d

1263, 1264 (11th Cir. 2013) (Rule 59(e) motion); Gonzalez v. Secretary for the Dept. of Corr., 366

F.3d 1253, 1263 (11th Cir. 2004) (Rule 60(b) motion). If dismissed on the merits, the petitioner must

demonstrate the district court’s conclusion was debatable or wrong. Slack, 529 U.S. at 484. However

if dismissed on procedural grounds, the petitioner must make two (2) showings: “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.’” Lambrix v. Secretary, Dept. of Corr., 872 F.3d 1170, 1179 (11th Cir. 2017)

(quoting Slack, supra). The Supreme Court makes clear that the “issuance of a COA must not be pro

forma or a matter of course.” Miller-El v. Cockrell, 537 U.S. 322, 337 (2003).

        Upon consideration, the Court finds that Saunders has not satisfied his burden of showing

entitlement to issuance of a COA. Specifically, Saunders has failed to demonstrate that reasonably

jurists could disagree as to whether: his Rule 60(b)(6) Motion was untimely, the Court applied an

incorrect conflict of interest standard, the Court incorrectly considered his conflict waiver, and/or that

the lack of an evidentiary hearing violated his due process rights. In contrast, the State's opposition

details the grounds supporting a denial of a COA, and the Court adopts by reference thereto the

rationale set forth in same (Doc. 92). Thus, it is ORDERED that Saunders' motion for a COA (Doc.

90) is DENIED.

        DONE and ORDERED this the 9th day of February 2021.

                                                 /s/ Kristi K. DuBose
                                                 KRISTI K. DUBOSE
                                                 CHIEF UNITED STATES DISTRICT JUDGE




                                                     2
